DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites, “adjust number of cycle of supplying the plurality of process gasses based on at least one among: number of the substrates held by the substrate retainer and a total surface area of the substrates held by the substrate retainer.” The claim limitation is indefinite because it is unclear the relationship between the number of cycles and the number of the substrates held by the substrate retainer and a total surface area of the substrates held by the substrate retainer. For example, is unclear how many cycles are performed for 10 wafers, or 100 wafers or 100 cm2 surface area or 10000 cm2 surface area. There no limitation even requiring all of the surface area to be coated or all of the substrates to be coated. Therefore, for the purpose of expediting examination, the claim is interpreted as performing a single cycle will read on the claimed limitation. The same argument applies to claims 2-19 which recite the same limitation or depend from claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nowak et al (US 2015/0332912).
Nowak et al teaches a substrate processing apparatus comprising: a process chamber (processing chamber) where a substrate retainer (process stations) holding a plurality of substrates is accommodated; a gas supply system (gas delivery system 101) configured to supply a plurality of process gases to the plurality of substrates; a substrate transfer system (substrate handler robot 226) configured to transfer the plurality of substrates to the substrate retainer; and a controller configured to control the gas supply system and the substrate transfer system so as to adjust number of cycle of supplying the plurality of process gasses based on at least one among: number of the substrates held by the substrate retainer and a total surface area of the substrates held by the substrate retainer (controllers for operating the substrate loading device, the substrate transferring device, the one or more valves, and the vacuum source to deposit films of material onto the substrates. and depositing film material onto the first set of substrates at the first set of process stations by performing N cycles of film deposition) ([0015]-[0060]; Fig 3C, 4A-7C; 5A, 5B).
Nowak et al one or more controllers including machine-readable instructions for operating the substrate loading device, the substrate transferring device, the one or more valves, and the vacuum source to deposit films of material onto the substrates, and the controllers may further include machine-readable instructions for choosing a target thickness D of the deposited film and controlling the film thickness in multi-cycle deposition operations. ([0019],[0025], [0039]), which reads on a controller configured to control the gas supply system and the substrate transfer system so as to adjust number of cycle of supplying the plurality of process gasses based on at least one among: number of the substrates held by the substrate retainer and a total surface area of the substrates held by the substrate retainer. Furthermore, Nowak et al teaches an atomic layer deposition process which deposits films on a layer-by-layer basis and is self-limiting, so a single crystal can form a coating.
It is noted that a controller configured to control the gas supply system based on at least one among: number of the substrates held by the substrate retainer and a total surface area of the substrates held by the substrate retainer does not require the control to determine the number of cycles, merely controller the gas supply system and the number of cycles, which is taught by Nowak et al. Furthermore, this limitation is indefinite, as discussed above, and Nowak et al teaches the controller controls the number of cycles. 
Referring to claim 2-10, these limitations merely limit the controller and the controller being configured to adjust the number of cycles. As discussed above, the controller is configured/capable of adjusting the number of cycles based on desired thickness using machine readable instruction ([0068]); therefore meets the claimed limitation. Also, as discussed above, the controller is not required to be configured to determine the number of cycles, merely controller the gas supply system and the number of cycles, which is taught by Nowak et al. Furthermore, this limitation is indefinite, as discussed above, and Nowak et al teaches the controller controls the number of cycles.
Referring to claim 19, Nowak et al teaches machine readable instructions, which reads on a computer-readable recording medium storing a program, for (a) holding at least one substrate by a substrate retainer; (b) loading the substrate retainer into a process chamber; (c) performing a cycle of supplying a process gas to the at least one substrate; (c) adjusting numbers of the cycle in (c) based on at least one among: number of the at least one substrate held by the substrate retainer in (a) and a total surface area of the at least one substrate held by the substrate retainer in (a), as discussed above,
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nowak et al (US 2015/0332912), as applied to claims 1-10 and 19 above, and further in view of Haukka et al (US 2011/0207283).
Nowak et al teaches all of the limitations of claim 11, as discussed above, except adjusting number of the cycle in (c) based on at least one among: number of the at least one substrate held by the substrate retainer in (a) and a total surface area of the at least one substrate held by the substrate retainer in (a). Nowak et al teaches ALD deposition and performing N cycles of deposition ([0041]-[0050]).
In a method of ALD deposition, Haukka et al teaches pulsing a vaporized precursor, and depending on a substrate type and surface area, the pulsing time may be higher than 10 seconds, and optimized pulsing can be determined by a skilled artisan, and repeating deposition cycles pulsing a first reactant, removing excess reactant, and pulsing a second reactant, a predetermined number of times or until a desired thickness is achieved ([0021]-[0060]), which clearly suggests adjusting number of the cycle in (c) based on at least one among: number of the at least one substrate held by the substrate retainer in (a) and a total surface area of the at least one substrate held by the substrate retainer in (a). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify Nowak et al by adjusting the number of cycles based on the number of wafers, which may be one, and the surface area, as taught by Haukka et al, to form a layer that covers the entire substrate surface area by conducting routine experimentation/optimization.
Referring to claim 12, the combination of Nowak et al Haukka et al teaches ALD which a source (first reactant) gas and a reactive (second reactant) gas are alternately supplied (Haukka [0051]-[0060]).
Referring to claim 13-16, the combination of Nowak et al Haukka et al teaches adjusting the number of cycles to deposit a desired thickness and adjusting the cycles based on the surface area for ALD, which is interpreted as meeting the claimed limitation. As discussed above, the limitations are indefinite because it is unclear what the number of cycles should be based on the surface area since no relationship is claimed.
Referring to claim 17-18, the combination of Nowak et al Haukka et al teaches performing step (d) all of the time to optimize the process; therefore It would have been obvious to one of ordinary skill in the art at the time of filing to modify the combination of Nowak et al Haukka et al by performing step d when the number of the at least one substrate is less than a maximum number of substrates that the substrate retainer is capable of hold.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J SONG whose telephone number is (571)272-1468. The examiner can normally be reached Monday-Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MATTHEW J. SONG
Examiner
Art Unit 1714



/MATTHEW J SONG/           Primary Examiner, Art Unit 1714